Citation Nr: 1449624	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  The propriety of the reduction of the disability rating for service-connected posttraumatic stress disorder (PTSD) from 70 percent to 50 percent effective from May 1, 2012.

2.  Entitlement to an initial increased rating for PTSD, currently evaluated as 70 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability(ies) (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connected for PTSD and awarded a 70 percent disability rating effective July 21, 2010.  

The sole issue certified by the RO for appellate review was characterized as entitlement to an increased rating for PTSD.  The record reflects that the instant appeal stems from the Veteran's service connection claim, which was received by VA in July 2010.  Service connection was granted by the RO in an October 2010 rating decision, and the Veteran disagreed with the 70 percent rating assigned.  Pursuant to the results of the July 2011 VA examination conducted in conjunction with the increased rating claim, the RO reduced the evaluation for PTSD from 70 to 30 percent disabling, effective May 1, 2012.  According to a March 2013 rating decision, the RO increased the Veteran's rating to 50 percent effective May 1, 2012.  However, the Veteran's statements of record reflect his contention that the rating reduction was erroneous.  Accordingly, the Board has recharacterized the issues on appeal.

According to a February 2012 statement, the Veteran requested a hearing regarding the proposed reduction.  In June 2012, the Veteran withdrew his request for the pre-determination hearing.  Accordingly, the Board finds that the Veteran's request for a pre-determination hearing is withdrawn.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the electronic file on Virtual VA/VBMS to ensure a complete assessment of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2012 rating decision, the RO reduced the rating for the Veteran's PTSD from 70 to 30 percent, effective from May 1, 2012.

2.  At the time of the January 2012 rating decision, the 70 percent rating for PTSD had been in effect for less than five years.

3.  At the time of the January 2012 rating decision, the evidence did not establish that an improvement in the Veteran's PTSD had actually occurred that resulted in an improvement in his ability to function under the ordinary conditions of life.

4.  For the entire rating period, PTSD was productive of no more than significant occupational and social impairment with deficiencies in most areas including work, judgment, thinking, and mood due to symptoms including recurrent recollections and nightmares of Vietnam; suicidal ideation; mild memory loss; flattened affect; impaired judgment; poor concentration; anxiety; disturbed mood; social isolation and detachment; sleep impairment; racing thoughts; decreased appetite; depression with severe emotional lability; and no delusions, hallucinations, grossly inappropriate behavior, or persistent danger to himself or others.


	(CONTINUED ON NEXT PAGE)





CONCLUSIONS OF LAW

1.  The criteria for restoration of the 70 percent rating for PTSD, effective from July 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 33.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  The criteria for a rating in excess of 70 percent for PTSD for any period have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In August 2010, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing his claim.  The August 2010 VCAA notice was issued to the Veteran prior to the December 2010 rating decision from which the instant appeal arises.  The increased rating issue on appeal was readjudicated in the September 2011 statement of the case (SOC) and the January 2012 and March 2013 supplemental statements of the case (SSOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Moreover, because this appeal arises in part from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD, no additional notice is required regarding this downstream element of the service connection claim for PTSD.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded multiple VA examinations, including September 2010, July 2011, and December 2012 VA PTSD examinations.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2010, July 2011, and December 2012 examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  Additionally, neither the Veteran nor his representative has questioned the adequacy of any examination. 

All relevant documentation, including VA and private treatment records, has been secured.  All relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's claims decided below.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above. 

Rating Reduction Law and Analysis

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2014).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition. 38 C.F.R. § 4.1. 

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. Id.

In addition, the appellant will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action. 38 C.F.R. § 3.105(h).

These are such important safeguards that the Court has held that, where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect." Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability." Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The Court has held that such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition."). See also 38 C.F.R. § 3.344(c) (2013).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, in an October 2010 rating decision, the RO granted service connection for PTSD and assigned an initial 70 percent disability rating, effective from July 21, 2010.  In November 2010, the Veteran filed a notice of disagreement indicating that a rating in excess of 70 percent was warranted.  In a January 2012 rating decision, the RO decreased the rating for the Veteran's PTSD from 70 percent to 30 percent, effective from May 1, 2012.  In a March 2013 rating decision, the RO increased the rating for the Veteran's PTSD from 30 percent to 50 percent, effective from May 1, 2012.  

As an initial matter, the Board observes that, in implementing the rating reduction, the RO did apply the due process provisions of 38 C.F.R. § 3.105(e).  As the decision below is fully favorable to the Veteran on the rating reduction issue, the Board need not further analyze whether the RO has fully complied with 38 C.F.R. § 3.105(e). 

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.

Pursuant to the rating criteria under Diagnostic Code 9411, a 30 percent rating will be assigned for PTSD which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting oneself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

The RO based the initial 70 percent disability rating on the results of a September 2010 VA medical examination during which the Veteran symptoms were shown to result in deficiencies in thinking, work, and mood.  Upon examination, the Veteran was noted to have a tearful mood and short attention span.  He was oriented to person and place, but not to time.  The examiner indicated that the Veteran displayed looseness of associations, perseveration, and had trouble staying on task.  The Veteran's thought content was preoccupied with one or two topics.  The Veteran was noted to have sleep impairment, but denied having delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, and homicidal or suicidal thoughts.  The Veteran had good impulse control and no episodes of violence.  The Veteran was also able to maintain minimal personal hygiene.  He reported some problems with daily activities including household chores, shopping, self-feeding, and driving.  Memory was reported as normal and the GAF score was 55.  

In the November 2010 NOD, the Veteran asserted that he had inappropriate behavior, depressed moods, crying, memory problems, and that he couldn't work because of stress, nerves, and attentions span.  He stated that he hadn't been working for the previous three years.  He also reported that he got so depressed that he wanted to commit suicide. 

The RO obtained an additional VA examination in July 2011.  At that time, the Veteran reported feeling stressed, nervous and having memory problems.  Upon examination, he was clean, and neatly groomed, showed some mild fidgeting, and was cooperative and attentive.  His mood was anxious and he was oriented to time, person, and place.  Thought process was linear and logical, and though content was on task.  The Veteran denied delusions and hallucinations, but again reported sleep impairment.  The examination report also reflects that the Veteran denied homicidal and suicidal thoughts and was able to manage hygiene daily.  Impulse control was good and there were no reported episodes of violence.  The Veteran denied obsessive/ritualistic behavior and panic attacks.  He also reported problems with activities of daily living including chores, grooming, shopping, and bathing.  The examiner noted that the Veteran's recent and remote memory was normal but also stated the Veteran recalled only 1 of 3 items after a 5 minute delay.  He further remarked that the Veteran's effort did not appear sincere and there was no evidence that the Veteran has memory problems so severe that immediate recall is impaired.

The Veteran's GAF score in July 2011 was 55.  The examiner remarked that the Veteran appeared to be overly invested in presenting himself in an unfavorable light and thus invalidated his presentation and made his clinical picture unclear.  He then stated that the Veteran's PTSD diagnosis is continued at the moderate level as it was in the September 2010 examination 

According to the January 2012 rating decision, the RO based the new 30 percent evaluation on the results of the July 2011 VA examination and noted that there was evidence that the disability had improved from the September 2010 VA examination. 

The Veteran continued to disagree with the assigned rating and submitted a copy of a February 2012 letter written by his treating physician.  In the letter, the physician noted that the Veteran suffered a significant exacerbation of depression with severe emotional lability, racing thoughts, significant insomnia with frequent awakenings, no appetite, poor concentration and suicidal ideation.  She also reported that the Veteran was not responsive to the medications that he was taking.

The Veteran underwent an additional VA examination in September 2012.  The symptoms noted at that time were depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or work like setting, and suicidal ideation.  The examiner remarked that it is very likely that the Veteran's symptoms of PTSD have increased in severity due to the loss of his wife and his own recent diagnosis of terminal cancer.  The Veteran endorsed increased anxiety, difficulties relaxing, racing thoughts, intrusive memories of death from Vietnam that are triggered by current events in his life.  He further noted that the Veteran is hypervigilant and fears not being able to care for himself.  He is avoidant of others.  Also, the Veteran had lost significant weight which the examiner said was attributable to mood and cancer.  However, it was further noted that additional symptoms reported in the last year such as weakness, malaise, and chest pain were better explained as related to the cancer that was undiagnosed at that time

Based on the September 2012 VA examination report, the RO increased the rating for the Veteran's PTSD from 30 percent to 50 percent, effective from May 1, 2012.  The RO specifically noted that there was evidence that the disability had improved from the September 2010 VA examination. 

Upon review of the record, the Board finds that the Veteran's service-connected PTSD is not shown to have improved since the assignment the initial 70 percent rating and that finds that the reduction was improper.  Although some symptoms did improve, the evidence does not reflect that that an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Specifically, the July 2011 VA examination showed improvement in orientation to time, thought process, and thought content.  Although the July 2011 examiner indicated there was improvement in occupational and social functioning, overall the Veteran's symptomatology remained mostly the same as noted in the September 2010 VA examination.  Of note, the Veteran continued to have sleep impairment and problems with some activities of daily living.  The severity of some problems of activities of daily living increased.  The examiner specifically noted that the Veteran's GAF score remained 55.  The Board also finds that the severity of the Veteran's impairment was not adequately ascertained at that time as the July 2011 examiner stated that the Veteran made his clinical picture unclear.

In addition, subsequent to the July 2011 VA examination, the Veteran's private physician noted increased symptoms of significant insomnia, exacerbation of depression, severe emotional lability, poor concentration, and suicidal ideation.  Furthermore, a December 2012 VA examination report reflects a lower GAF of 50 as well as additional symptomatology of mild memory loss, impaired judgment, flattened affect and occupational and social impairment with reduce reliability and productivity. 

Accordingly, the Board finds that the reduction of the 70 percent rating for PTSD was improper; restoration of the 70 percent rating for PTSD effect from July 21, 2010 is warranted.

Disability Rating Laws

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran is contesting the disability evaluation assigned following the grant of service connection for his PTSD disability.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992). 

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Disability Rating Analysis

As a result of the restoration noted above, the Veteran is in receipt of a 70 percent disability rating for PTSD for the entire rating period on appeal under Diagnostic Code 9411.  According to the November 2010 NOD, the Veteran asserted that his PTSD is worse than the current evaluation contemplates and that a higher rating is warranted. 

The rating criteria for the Veteran's PTSD are noted above.  Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's PTSD disability does not more nearly approximate total occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood for the period on appeal. 

The Board finds that the evidence shows that the Veteran's overall PTSD picture is adequately contemplated by the 70 percent rating.  As noted above the Veteran underwent three VA examinations regarding his PTSD.  Throughout the entire period on appeal, his PTSD was shown to be productive of no more than significant occupational and social impairment with deficiencies in most areas including work, judgment, thinking, and mood due to symptoms including recurrent recollections and nightmares of Vietnam; suicidal ideation; mild memory loss; flattened affect; impaired judgment; poor concentration; anxiety; disturbed mood; social isolation and detachment; sleep impairment; racing thoughts; decreased appetite; depression with severe emotional lability

The Veteran does suffer from nightmares and sleep impairment, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Occupational impairment with reduced reliability and productivity due to symptoms such as disturbance of motivation and mood (depression), difficulty in establishing and maintaining relationships, impaired judgment, flattened affect are specifically contemplated in the 50 percent rating criteria.  The Veteran's suicidal ideation, continuous depression affecting the ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances are contemplated under the 70 percent PTSD rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Moreover, the Board notes that the Veteran's GAF scores have ranged between 50 and 55 throughout the appeal period.  These scores are in the moderate to severe range for assessing PTSD symptoms, and do not warrant a 100 percent schedular rating.  

The record does not establish, and the Veteran has not advanced, that his PTSD disability picture encompassed symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to place, and memory loss for names of close relatives, own occupation, or own name.  The evidence does not show that the symptoms are productive of total occupational and/or social impairment, given that he is able to maintain some personal relationships and attend counseling.  

While the Veteran noted to be disorientated to time in the September 2010 VA examination, a higher rating based on an isolated finding is not warranted.  Indeed this symptom alone does not rise to the level of severity as contemplated under a 100 percent PTSD rating because the weight of the evidence does not demonstrate disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  The weight of the evidence shows that the Veteran continues to be able to perform activities of daily living.  Also, although the Veteran endorsed suicidal ideation, the notes stated that he had no plan and no intention of acting on this due to his religious belief.  Thus the Veteran has not demonstrated "persistent danger of hurting self or others" as contemplated by the 100 percent rating criteria.  For these reasons, the Board finds that an initial rating in excess of 70 percent. 

In sum, the Board finds that the lay and medical evidence of record, including the assigned GAF scores do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Given these findings, a 100 percent rating for any period is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extra-schedular rating for PTSD under 38 C.F.R. § 3.321(b)(1). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating. Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass significant occupational and social impairment and symptoms which falls squarely within the diagnostic criteria for a 70 percent evaluation for all relevant periods. 

As discussed above, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas including work, judgment, thinking, and mood due to symptoms including recurrent nightmares of Vietnam; suicidal ideation; depression; disturbed mood; poor appetite, sleep impairment; and no delusions, hallucinations, grossly inappropriate behavior, or persistent danger to himself or others.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are like or similar to examples or symptoms in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assesses the degree of overall occupational and social impairment. Here, score ranging from 50-55 reflect moderate to severe symptomatology.  For these reasons, the Veteran's PTSD has not been shown to be productive of an exceptional disability picture.  Therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited. 

According to Johnson v. McDonald, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, given that the Veteran is only service connected for one disability, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

	(CONTINUED ON NEXT PAGE)



ORDER

The 70 percent rating for PTSD is restored, effective from July 21, 2010.

An initial rating in excess of 70 percent for PTSD is denied.



REMAND

Entitlement to TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the pendency of this appeal, the Veteran and his representative have asserted that his service-connected disabilities render the Veteran unemployable.  A July 2011 rating decision denied the Veteran's claim of entitlement to TDIU.  The Veteran did not file a Notice of Disagreement with this decision.  However, TDIU is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In a July 2012 statement, the Veteran again asserted that he can't work because of his psychiatric condition.  In light of the fact that the Veteran and his representative have asserted that his service-connected PTSD renders the Veteran unemployable, the Board must consider whether TDIU is an appropriate rating for any of the rating periods on appeal. 

Given the restoration of the 70 percent rating for the Veteran's PTSD, the rating meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  The Board finds that further development is necessary prior to analyzing this TDIU claim on the merits.  Specifically, a VA opinion is necessary to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disability. Friscia v. Brown, 7 Vet. App. 294 (1994).  

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran no longer maintains any employment, and that he had previously worked full-time from 1995 to 2007.  In the July 2011 VA examination report, the examiner noted that a determination of unemployability could not be made at that time.  Although the September 2012 VA examiner indicated that the Veteran did not have total occupational and social impairment as a result of his PTSD, an additional opinion is needed to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities inconsideration of his work experience and prior education and training.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the Veteran's employability.  The claims file must be provided to the examiner.

The examiner should review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) or to follow (maintain) substantially gainful employment?

In rendering these opinions, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities. 

A rationale should be given for all opinions and conclusions rendered. 

2.  Thereafter, the remaining issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


